Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawing of Fig. 2A was received on 2/11/2022.  The drawing is acceptable.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims filed on 2/11/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…instruction mux logic configured to route, for a given clock cycle, branch instructions comprising primary branch information along a first path having adder logic and secondary branch information along a second path having no adder logic; a decoding branch unit configured to write the primary branch information, including a displacement branch target address computed or checked along the first path, to a branch order table (BOT), and write the secondary branch information, without computing or checking a target address along the second path, to the BOT and execution units configured to execute the branch instructions, wherein the execution of the branch instructions occurs subsequent to the writes to the BOT.”
	The prior art of record broadly teaches using instruction mux logic to route instructions for a given clock cycle to a decoding unit that writes branch information to a branch information table, wherein after branch information is written to the branch information table an execution unit is able to subsequently execute branch instructions.  For example, McDonald (PGPUB No. 2010/0299503, cited in pertinent section below) teaches using a M-stage (which includes mux logic) to route multiple instructions in a given clock cycle to an F-stage (instruction format stage).  While, McDonald, PGPUB (No. 2011/0016292, cited in pertinent section below) teaches an instruction format stage that performs a write to a branch information table with branch information corresponding to a branch instruction, before an execution unit executes the branch instruction.  However, neither reference above teaches “routing of primary branch information along a first path having adder logic and secondary branch information along a second path having no adder logic” nor “a decoding branch unit configured to write the primary branch information, including a displacement branch target address computed or checked along the first path, to a branch order table (BOT), and write the secondary branch information, without computing or checking a target address along the second path” as claimed.
	While, Merten (PGPUB No. 2014/0195790 cited on PTO-892 filed on 5/27/2021) teaches routing branch instructions down two different execution pipeline paths as to execute branch instructions in parallel.  Further Yeh, (USPAT No. 6,304,960 cited on PTO-892 filed on 5/27/2021) teaches a branch validation system included in a branch execution/processing system (note this is included in a pipeline after a decode stage) that includes a first path for calculating a target address for an IP-relative branch instruction and a second path without an adder for calculating a target address for an indirect branch instruction.  However, neither reference discloses “routing of primary branch information along a first path having adder logic and secondary branch information along a second path having no adder logic” nor “a decoding branch unit configured to write the primary branch information, including a displacement branch target address computed or checked along the first path, to a branch order table (BOT), and write the secondary branch information, without computing or checking a target address along the second path” as claimed.
Therefore, none of the prior art of record, individually or in combination, teach all the limitations of the claimed invention.  Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 USC 103 have been overcome by the changes made in the amendment filed on 2/11/2022, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McDonald, PGPUB No. 2011/0016292 for teaching an instruction formatter which writes to a branch information table prior to execution of branch instructions
McDonald, PGPUB No. 2010/0299503 for teaching an instruction formatter including a M-stage (mux stage) used to route instructions to a F-stage (format stage)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183